THOMPSON, Circuit Justice.
Upon the trial of this cause, and also on the argument of the motion to set aside the nonsuit, it seemed to be assumed on both sides, that the money granted by the act of congress, passed March 3, 1823 [6 Stat. 287], and for which this action is brought, was a mere gratuitous bounty of the government, and I perhaps yielded too readily to this view of it; and if the law is so to be considered, it must be determined upon the face of the act to whom this bounty was intended to be extended. There would, upon this view of it, be no ground upon which an inquiry could be properly instituted touching any prior claim. The act would be the foundation of the claim, and the rights of parties under it must be determined by the act itself. Upon further consideration, I think this is not the view which ought to be taken of this act; but that it is to be considered as appropriating a sum of money in payment and extinguishment of a claim set up against the government. If it was intended as a mere gratuity, congress would not have left it open to doubt who the object of their bounty was. But the act expressly declares, that the money thereby appropriated shall be in full satisfaction of a claim upon the United States, under an award of referees dated 25th of October, 17S7, and the contracts therein referred to; and this claim, it would seem, was not merely colorable, but had been sanctioned by an award of referees. The money was, therefore, to be paid to extinguish a real and substantial claim, to which congress considered the parties at least equitably, if not legally entitled; and before payment of the money was authorized to be made, the parties were required to relinquish to the United States all further claim on account of said award, and the several contracts upon which that award was founded. The act directs the money to be paid to Ebenezer Stevens and Austin L. Sands, representatives of Richardson Sands, deceased, to Robert Morris, surviving as-signee under the late United States law of bankruptcy, of Comfort Sands, or to whomsoever shall appear to the comptroller of the treasury to be entitled to his share, and to Joshua Sands. The money now in question is the share of Comfort Sands, and unless he is entitled to it in his own right, the present action, I am inclined to think, cannot be sustained. I am unable to discover any plausible construction of the act which gives the money to him in his own right It assumes that he has become a bankrupt, and assigned his property; and it seems, also, to imply, that there may be a dispute as to whom his share belongs. But the language of the act necessarily implies that this dispute is between third persons alone, and not between them and Comfort Sands. His right to it is deemed to be extinguished, by his assignment under the bankrupt law, or in some other way. Had he been considered as having any claim to it, the law would probably have directed the money to be paid to him, or to whomsoever should be entitled to his share; and the subsequent part of the act, which directs one-third part of the money appropriated to be paid to each of the said Richardson, Comfort and Joshua Sands, does not alter this construction. His name is here merely mentioned as representing one-third part The former part of the act had directed the payment in gross, the latter part provides for its distribution in thirds. That such must nave been the intention is evident from the circumstance that one-third is also to be paid to Richardson Sands, when, from the former part of the act, he is stated to be dead. His name is therefore mentioned only as designating one share. But this part of the act does not stop with directing the payment of one-third to be made to each of them, but it is to be made to them, or their legal representatives as above mentioned. Who ai£ the legal representatives above mentioned? Eb-enezer Stevens, Austin L. Sands and Robert Morris, must be the persons referred to. If the representatives of Richardson Sands only had been intended, the plural “their” could not have been properly used. If this view of the act be correct, Comfort Sands cannot be entitled in his'own right to any part of this money; nor do I see how it' can be necessary to use his name, to enforce the rights of others who may set up a claim to it. There is nothing to prevent a suit being maintained in the name of any one who is legally entitled to the money.
Although I am very strongly impressed with the opinion that the present action cannot be sustained, yet I would not be understood as having formed a definitive opinion upon that question. I have thrown out these views of the law, that the attention of the counsel may be more particularly directed to the construction of the act; and as some testimony was offered on the part of the plaintiff, and excluded, which might throw some light upon the real merits of the case, I am inclined to think the ends of justice will be promoted, by setting aside the nonsuit and granting a new trial, with costs to abide the event of the suit.